INTERVIEW SUMMARY ATTACHMENT #1
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant's representative emailed agenda to examiner.  See INTERVIEW SUMMARY ATTACHMENT #2.
	As to OPTION #1 (incorporate claim 3 into claim 1), examiner commented that applicant's arguments are not persuasive.  Examiner commented that Kimishima (US 2018/0339557) motivates one of ordinary skill in the art to provide the tread of Himuro (US 6,892,775) such that the shoulder sipes have a radius larger than a radius of a radius of the shoulder lateral grooves to provide different groove edges to improve traction performance and wet performance.  Examiner noted that Kimishima's disclosure is not limited to using different radii for noise reduction. 
	As to OPTION #2 (incorporate claims 3 and 14 into claim 1 and narrow range to 1.03 to 1.07), examiner acknowledged that "1.03 to 1.07" (proposed range) and "1.1 to 10" (Kimishima's range) are mutually exclusive.  However, examiner noted that this proposed amendment requires further consideration and search.
	As to OPTION #3 (width of first middle land portion is greater than width of second middle land portion), examiner noted that this proposed amendment would require further consideration and search.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749